Citation Nr: 1758114	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  13-13 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel







INTRODUCTION

The Veteran had honorable active duty service with the United States Army from May 1955 to July 1955 with subsequent Army Reserve service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran timely perfected an appeal to the Board.  

In November 2016, the Board remanded this issue for additional evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, his bilateral hearing loss manifested as a result of qualifying active duty service, to include active duty for training (ADT) and inactive duty for training (IADT).


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).




	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA Notice

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection

The Veteran contends that he is entitled to service connection for bilateral hearing loss.

Generally, service connection will be granted for a disability resulting from an injury or disease caused or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014).  A grant of service connection for a disability requires: (1) a present disability or persistent or recurrent symptoms of a disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the in-service event, injury, or disease.  38 C.F.R. § 3.303 (2017); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  The term "active military service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Thus, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ADT) or injury incurred or aggravated while performing inactive duty for training (IADT).  38 U.S.C.A. §§ 101, 106, 1110; 38 C.F.R. § 3.6.

The Veteran's entrance examination in July 1955 and separation examination in June 1957 did not include audiometry results.  

On the authorized audiological evaluation in July 1968, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
N/A
15
LEFT
15
0
0
N/A
15

Speech audiometry was not tested in this examination.  Results indicated normal hearing bilaterally.

On the authorized audiological evaluation in August 1972, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
25
50
LEFT
15
10
15
30
60

Speech audiometry was not tested in this examination.  This examination reflected significant bilateral hearing loss at high frequencies.

In a May 2015 VA examination, pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
60
105
105+
LEFT
45
50
55
80
85

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 84 percent in the left ear.  Unfortunately, the examiner could not provide an opinion as to the etiology of the Veteran's hearing loss.

In an October 2017 medical opinion, a VA audiologist determined that, based on the available evidence, the Veteran's hearing loss was at least as likely as not a result of military noise exposure during his service in the Reserves.  While objective evidence of record does not indicate a threshold shift in hearing through the Veteran's first period of active duty, the audiologist noted continuous service with the Reserves until 1994 that included both ADT and IADT.  The next available audiogram in August 1972 showed significant high frequency hearing loss bilaterally.  Due to the Veteran's multiple active duty periods during his service and the absence of subsequent audiological evaluations, the audiologist could not rule out that his hearing loss was caused during a period of active service.  Further, the type and configuration of the Veteran's present hearing loss was consistent with noise exposure.  As such, the audiologist determined that it was at least as likely as not a result of qualifying active duty service, to include ADT and IADT. 

As the probative medical evidence of record indicates that the Veteran's bilateral hearing loss was incurred during Army Reserve service, service connection is warranted for the disability.







	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


